Order filed April 4, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01075-CV
                                ____________

                    ELIZABETH OKORAFOR, Appellant

                                        V.

                UNCLE SAM & ASSOCIATES, INC., Appellee


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 06-DCV-153665


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 400th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On February 28, 2013, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant has not provided proof of payment or filed a response to this
court’s order. The reporter’s record has not been filed. Accordingly, we issue the
following order:
      We ORDER appellant to file a brief in this appeal on or before May 3,
2013. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                         2